Order appealed from, in so far as it grants the motion to vacate order dated July 15, 1933, and to fix rent and require the tenant to attorn to the receiver, reversed on the law, with ten dollars costs and disbursements, and motion in that respect denied, with ten dollars costs. While, in our opinion, the conclusion of the Special Term on the reargument was right, it had not jurisdiction on the original motion papers to reverse the order denying the respondent’s motion. Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.